Per Curiam,
Estella D. Myers was the divorced wife of the decedent. This appeal is from the disallowance of a claim which she made against his estate. The peculiar circumstances under which she made it appear in the opinion of the adjudicating judge, and we concur in the view of the court in banc, in dismissing exceptions to the adjudication, that he was clearly right in holding that the appellant had not made a loan to the decedent, hut had returned to him that which she had received from him as a voluntary gift. Appeal dismissed and decree affirmed at appellant’s costs.